DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, Figures 1-11, 14 and 16-17, (a handheld skiver with a shim),
Species B, Figures 12-13, (a table skiver tool with an adjustment block),
Species C, Figures 18A-B, (a table skiver tool with a solid block),
Species D, Figures 19-24, (a table skiver tool with a work feeder),
Species E, Figures 26A-27B, (a handheld skiver with a v-shaped recess).
The species A-E are independent or distinct because, as disclosed above, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Although some feature maybe called the same thing and perform similar functions (such as the recess and the position of the blade), but the unique design and how to achieve that function of each embodiment is not obvious variants of each other. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

C) The prior art applicable to one invention would not likely be applicable to another invention; or 
D) The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches. Each of the species include a special combination of features that is different from another species and would be burdensome to search different combination of features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Jeremy Laabs on 1/04/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/10/2022